Citation Nr: 0419575	
Decision Date: 07/20/04    Archive Date: 08/04/04

DOCKET NO.  93-27 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1993 decision by the RO that declined 
to reopen the veteran's previously denied claim for service 
connection for a psychiatric disorder.

In March 1996, the Board reopened the veteran's claim and 
remanded it to the RO for additional development.  The RO 
took further action on the claim, and returned the case to 
the Board in September 2002.  The Board then ordered further 
internal development of the claim in October 2002.  However, 
in May 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the regulation that had permitted 
the Board to obtain and review new evidence without obtaining 
a waiver from the appellant.  Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
Accordingly, in May 2003, the Board again remanded the matter 
to the RO.  The RO undertook further action on the claim, and 
the case was returned to the Board in May 2004.

For the reasons stated below, this appeal is being REMANDED 
to the RO for further development via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In June 2004, the veteran submitted a statement to the Board 
indicating that he was not planning to submit additional 
evidence, and asking the Board to make a decision based on 
the evidence in the file.  In the same statement, however, he 
indicated that he was presently receiving relevant treatment 
from a Dr. Elias Jiminez-Olivo, and that he had been for the 
last five years.

In this regard, the Board notes that the record on appeal 
does not presently contain any records of treatment from Dr. 
Jiminez-Olivo, and documents in the record show that the RO 
has made only one unsuccessful attempt to obtain them.  See 
38 C.F.R. § 3.159(c)(1) (2003) (indicating that VA is 
generally required to make an initial request for records of 
private medical care and, if the records are not received, at 
least one follow-up request).  The Board also notes that 
while the record shows that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA) based, in part, on psychiatric impairment, it does not 
appear that any effort has been made to procure the medical 
records underlying the SSA's disability determination.  See, 
e.g., Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002) 
(the possibility that SSA records could contain relevant 
evidence, including medical opinions as to the etiology of a 
claimed condition, cannot be foreclosed absent a review of 
those records).  In addition, although the record contains 
treatment reports from a Dr. Juan Jose Perez-Reillo, dated 
from 1982 to 1992, the veteran submitted a release in May 
1997, which suggests that he has since seen Dr. Reillo for 
additional psychiatric treatment.  It also appears that the 
veteran's service personnel records might contain information 
useful to the veteran's claim, inasmuch as his representative 
has suggested that the re-enlistment eligibility code on the 
veteran's DD Form 214 indicates that the service department 
found his aptitude to be deficient.

Further delay of the veteran's claim is regrettable.  
However, VA has an affirmative duty to assist him in 
obtaining evidence relevant to his appeal.  38 U.S.C.A. 
§ 5103A (West 2002).  Here, that duty has not yet been fully 
executed.  Accordingly, in order to ensure the veteran full 
due process of law, and to insure that the decision on his 
claim is a fair and fully informed one, the Board will REMAND 
this claim for further development. 

Thus, for the reasons stated, this case is REMANDED to the RO 
via the AMC for the following actions:

1.  The veteran should be asked to provide 
any evidence in his possession that pertains 
to his claim.  He should also be asked to 
provide updated releases for Drs. Jiminez-
Olivo and Perez-Reillo.  If he does, efforts 
to assist the veteran in obtaining the 
relevant records from those physicians should 
be made, following the procedures set out in 
38 C.F.R. § 3.159 (2003).  The evidence 
obtained should be associated with the claims 
file.

2.  The veteran should be asked to identify 
any other health care providers who may 
possess additional evidence relevant to his 
claim.  He should specifically be asked to 
indicate whether he has ever received 
treatment for psychiatric difficulties at the 
VA Outpatient Clinic in Mayaguez and, if so, 
to identify the approximate dates of 
treatment.  If he provides appropriate 
releases (where necessary), efforts to assist 
the veteran in obtaining the relevant records 
from those health care providers should be 
made, following the procedures set out in 
38 C.F.R. § 3.159 (2003).    The evidence 
obtained should be associated with the claims 
file.

3.  Copies of the records underlying the 
SSA's decision to award the veteran 
disability benefits should be obtained 
following the procedures set out in 38 C.F.R. 
§ 3.159 (2003).  The evidence obtained should 
be associated with the claims file.

4.  The service department should be 
contacted with a request of a complete copy 
of the veteran's service personnel file.  The 
material obtained should be associated with 
the claims file.

5.  After the above development has been 
completed, the entire claims file should be 
forwarded to the examiner who conducted the 
mental disorders examination of the veteran 
in February 2003.  The examiner should review 
the expanded record (including any additional 
evidence obtained pursuant to this remand), 
and should indicate whether the evidence 
received since the time of the February 2003 
examination in any way changes the opinions 
she expressed in the report of that 
examination.  If so, an addendum should be 
prepared.  If the examiner who conducted the 
February 2003 examination is no longer 
employed by VA or is otherwise unavailable, 
the veteran should be scheduled for a new 
examination by another qualified examiner for 
purposes of obtaining the requested 
information.

6.  Then, adjudicatory action on the matter 
here on appeal should be undertaken.  If the 
benefit sought is denied, a supplemental 
statement of the case (SSOC) should be 
furnished to the veteran and his 
representative.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals (Board) or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The 


Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


